Exhibit 10.2

KEY EMPLOYEE UNIT AGREEMENT

UNDER THE

STONEMOR PARTNERS L.P. 2014 LONG-TERM INCENTIVE PLAN

This Key Employee Unit Agreement (the “Agreement”) entered into as of July 5,
2016 (the “Agreement Date”), by and between StoneMor GP LLC (the “Company”), the
general partner of and acting on behalf of StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”), and Lawrence Miller (the
“Participant”), Chief Executive Officer of the Company.

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Partners L.P. 2014 Long-Term Incentive Plan (the
“Plan”). The Plan is administered by a Committee (as defined in the Plan) of the
Board of Directors (“Board”) of the Company. The Committee has determined to
grant to the Participant, pursuant to the terms and conditions of the Plan, an
award (the “Award”) of Units (as defined in the Plan), but only effective upon
and conditioned on satisfying time vesting and performance vesting conditions
set forth in this Agreement. The Participant has determined to accept such
Award, with the understanding that the Time Vested Units and Performance Vested
Units shall commence vesting as if the date of grant were January 1, 2016 rather
than the date of this Agreement. Any initially capitalized terms and phrases
used in this Agreement, but not otherwise defined herein, shall have the
respective meanings ascribed to them in the Plan.

NOW, THEREFORE, the Company, acting on behalf of the Partnership, and the
Participant, each intending to be legally bound hereby, agree as follows:

ARTICLE 1

AWARD OF UNITS

1.1 Grant of Units and Vesting. The Participant is hereby granted the following
Time Vested Units and Performance Vested Units under the Plan, but only
effective upon and conditioned on satisfying the applicable vesting conditions
contained herein, which will permit the Participant to receive the following
number of Units of the Partnership, plus any Units acquired through the DER
Account referred to in Section 1.4 hereof:

 

Page 1 of 6



--------------------------------------------------------------------------------

Total Number of Time Vested Units, for 2016, 2017 and 2018, Collectively  
23,125 Units Total Number of Performance Vested Units if Threshold Condition is
Satisfied or Deemed Satisfied for 2016, 2017 or 2018   3,854 Units per Year
Total Number of Additional Performance Vested Units if Target Condition is
Satisfied or Deemed Satisfied for 2016, 2017 or 2018   An additional 3,854 Units
per Year Total Number of Additional Performance Vested Units if Maximum
Condition is Satisfied or Deemed Satisfied for 2016, 2017 or 2018   An
additional 7,708 Units per Year

The term “date of grant”, solely for vesting of Time Vested Units and DER
Account (as defined in Section 1.4) purposes for both the Time Vested Units and
the Performance Vested Units, shall be deemed to be January 1, 2016.

Time Vested Units vest at a percentage rate equal to thirty-three and one-third
percent (33 1/3%) of the total Time Vested Units on each one (1) year
anniversary of the date of grant.

Performance Vested Units shall vest on December 31, 2016, December 31, 2017 and
December 31, 2018, provided the respective performance conditions have been
achieved or waived in writing by the Committee. The Committee will endeavor to
establish performance conditions at the Threshold Condition level, the Target
Condition level, and the Maximum Condition level for 2016, 2017, and 2018 during
the first ninety (90) days of each such calendar year and shall advise the
Participant in writing of such performance conditions. The failure by the
Committee to comply with such time deadlines or to advise the Participant in
writing of such performance conditions shall not result in the performance
conditions being deemed satisfied for any calendar year. However, the
performance conditions established by the Committee for each such calendar year
must be determinable (subject to any retroactive catch-up provision) on or
before December 31 of such calendar year, in the absence of which the
Performance Vested Units shall vest on December 31 of such calendar year at the
Target Condition level.

Certificates for Units shall be issued to the Participant upon the vesting of
any Time Vested Units or Performance Vested Units, subject to the provisions of
the Plan, including, but not limited to, Sections 6(j) and 8(f) of the Plan ,and
further subject to the Participant paying, or making suitable arrangements to
pay, all applicable foreign, federal, state and local taxes, as more fully
provided in Section 2.3 hereof, not later than the period permitted by
Regulation 1.409A-1(b)(4) entitled “Short-term deferrals” and any successor
guidance under the Code.

 

Page 2 of 6



--------------------------------------------------------------------------------

1.2 Forfeiture. All unvested Time Vested Units and Performance Vested Units
hereunder are subject to the forfeiture provisions of Section 1.6 hereof and to
the clawback provision referenced in Section 2.2 hereof.

1.3 Disability. The term “disability”, as used herein, shall refer to a
“disability” as defined in Section 6 of the Participant’s Amended and Restated
Employment Agreement executed July 22, 2013.

1.4 DER Account. The unvested Units (whether Time Vested Units or Performance
Vested Units) shall not be entitled to receive distributions made by the
Partnership to holders of common units. However, the Company shall maintain a
DER Account for each Participant to which shall be credited with the
distributions which would have been paid to the unvested Units had such Units
been outstanding from and after the date of grant set forth in Section 1.1
hereof. No interest shall accrue on the DER Account.

1.5 Payment of DER Account.

(a) After any Units have vested, payments in cash of the amount in the DER
Account with respect to such vested Units shall commence as soon as
administratively feasible (but not later than the period permitted by Regulation
1.409A-1(b)(4) entitled “Short-term deferrals” and any successor guidance under
the Code), as provided in this Section 1.5.

(b) All payments pursuant to this Section 1.5 shall be conditioned on the
Participant paying, or by making suitable arrangements to pay, all applicable
foreign, federal, state and local tax withholding as provided in Section 2.3
hereof not later than the period permitted by Regulation 1.409A-1(b)(4) entitled
“Short-term deferrals” and any successor guidance under the Code.

1.6 Forfeiture of Unvested Units Upon Termination of Employment. In the event of
the termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination, or for no reason
whatsoever) with the Company or its Affiliates, all Units which have not vested
on the date of such termination shall be deemed to be automatically forfeited,
unless the Participant’s employment is on that date transferred to the Company
or another Affiliate. If a Participant’s employment is with an Affiliate and
that entity ceases to be an Affiliate, the Participant’s employment will be
deemed to have terminated when the entity ceases to be an Affiliate unless the
Participant transfers employment to the Company or its remaining Affiliates.
Nothing contained herein shall be deemed to amend or otherwise modify any
employment agreement between the Company and the Participant.

1.7 Nonalienation of Benefits. A Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the
unvested Units or any payment of DERs under this Agreement, and the right to
receive any payment hereunder shall not be subject to attachment, lien or other
involuntary encumbrance.

 

Page 3 of 6



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL PROVISIONS

2.1 No Right of Continued Employment. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant.

2.2 Clawback. The Units and related DERs are subject to clawback under any
clawback policies which are adopted by the Committee, as amended from time to
time, including, but not limited to, clawback listing requirements of the New
York Stock Exchange imposed by SEC rules adopted pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

2.3 Tax Withholding. The Participant is responsible to pay to the Company, or
make suitable arrangements to pay, all applicable foreign, federal, state and
local tax withholding as a condition to receiving certificates for the vested
Units and as a condition to receiving payment of DERs, not later than the period
permitted by Regulation 1.409A-1(b)(4) entitled “Short-term deferrals” and any
successor guidance under the Code. The Company shall withhold a sufficient
number of Units to equal all income tax payments due from the Participant in
connection with vested Units and receiving payment of DERs and shall be
responsible for paying such income tax payments on behalf of the Participant.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding and conclusive in the absence of clear and convincing evidence that
such decision was made in bad faith.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Units are
granted, the provisions of the Plan shall govern and prevail. The Units and this
Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6 Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

 

Page 4 of 6



--------------------------------------------------------------------------------

2.7 Captions. The captions at the beginning of each of the numbered Articles and
Sections herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.8 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF).

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to the Partnership or Company:   StoneMor GP LLC


311 Veterans Highway, Suite B

Levittown, PA 19056, or its then

current principal office

Attention: Chief Financial Officer

 

(b) if to the Participant: to the address for the Participant as it appears on
the Company’s records.

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12 Binding Agreement. The terms and conditions of this Agreement shall be
binding upon, and inure to the benefit of, the estate, heirs, beneficiaries and
other representatives of the Participant. The terms and conditions of this
Agreement shall be binding upon the Company and the Partnership and their
respective successors and assigns.

 

Page 5 of 6



--------------------------------------------------------------------------------

2.13 Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder shall be settled by arbitration, conducted in
Philadelphia, Pennsylvania, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time. However, prior to submission to arbitration the Participant will
attempt to resolve any disputes or disagreements with the Partnership over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, the
Participant and the Partnership may resolve the dispute by settlement. The
Participant and the Partnership shall equally share the costs charged by the
American Arbitration Association or its successor, but the Participant and the
Partnership shall otherwise be solely responsible for their own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on the Participant and the Partnership. Further,
neither Participant nor the Partnership shall appeal any such award. Judgment of
a court of competent jurisdiction may be entered upon the award and may be
enforced as such in accordance with the provisions of the award. THE PARTICIPANT
HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC By:   /s/ Sean P. McGrath     Name:
  Sean P. McGrath     Title:   CFO

The Participant hereby acknowledges receipt of a copy of the foregoing Unit
Agreement and the Plan, and having read them, hereby signifies the Participant’s
understanding of, and the Participant’s agreement with, their terms and
conditions. The Participant hereby accepts this Unit Agreement in full
satisfaction of any previous written or verbal promises made to the participant
by the Partnership or the Company or any of its other Affiliates with respect to
awards under the Plan.

 

/s/ Lawrence Miller   (seal)     7/5/2016 Lawrence Miller       (Date)

 

Page 6 of 6